Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "201" and "203" have both been used to designate the outer ring of the burner assembly in Figures 7 and 8. Likewise, the reference characters “201” and 203” are also used to designate the inner ring of the burner assembly in Figures 7 and 8. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claims 1 and 13 both recite “each flame port of the plurality of flame ports collectively defined by and between an outer ring and an inner ring, wherein the outer ring and the inner ring are concentrically aligned and concentrically mated . . .”. The exact nature of the inner and outer ring is unclear, since the limitation could be referring to a pair of geometric rings in between which the flame ports are defined, or it could be referring to the inner ring 201 and outer ring 203, as depicted in Figure 8. For the purposes of this examination, the examiner as interpreting the limitation as referring to a pair of geometric rings, wherein each flame port inlet is situated along a circular inner surface defined by the inner ring and each port inlet is situated along a circular outer surface defined by the outer ring. 
Claim 12 recites the limitation “proximate a top of the primary burner chamber,” which renders the claim indefinite because the claim as written leaves the structure ambiguous in nature as it is difficult to tell if the claim is referencing a previously claimed element or disclosing an element in addition to the previously claimed element. While it is unclear which top of the burner the claim limitation is referring to, the examiner has interpreted the top surface as being the surface 204 as depicted in Figure 11. 
Claims 2-11 are rejected under 35 U.S.C. 112(b) by virtue of dependency on Claim 1, and Claims 14-20 are rejected by virtue of dependency on Claim 13.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gertler (US 5649822 A).
Regarding Claim 1,  Gertler teaches a gas burner assembly for a cooktop appliance (Figure 1, 1), the gas burner assembly defining an axial direction (see annotated Figure 1 on page 3), a radial direction perpendicular to the axial direction (see annotated Figure 1 on page 3), and a circumferential direction extending around the axial direction (see annotated Figure 6 on page 3), the gas burner assembly comprising: a plurality of flame ports (Figure 1, 8) arranged in an annular array and defining a flame ring of the gas burner assembly (Figure 6, ducts 8 arranged in flame ring 5), each flame port of the plurality of flame ports collectively defined by and between an outer ring (Figure 1, outer surface of 5) and an inner ring (Figure 1, inner surface of 5), wherein the outer ring and the inner ring are concentrically aligned and concentrically mated (mating of rings in Figure 6) to thereby define the plurality of flame ports which extend radially between the inner ring and the outer ring (arrangement of flame ports 8 in annotated Figure 6 below). 

    PNG
    media_image1.png
    333
    308
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    327
    317
    media_image2.png
    Greyscale

Regarding Claim 2, Gertler teaches wherein each flame port of the plurality of flame ports extends from an inlet defined by the inner ring (see annotated Figure 6, inlet of port 8 at inner ring) to an outlet defined by the outer ring (see annotated Figure 6, outlet of port 8 at outer ring). 
Claims 1-2 are also rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shaffer et al (US 8845326 B2), hereinafter referred to as Shaffer.
Regarding Claim 1, Shaffer teaches a gas burner assembly for a cooktop appliance (Abstract), the gas burner assembly defining an axial direction (see annotated Figure 8 on page 6), a radial direction perpendicular to the axial direction (see annotated Figure 10 on page 6), and a circumferential direction extending around the axial direction (see annotated Figure 10 on page 8), the gas burner assembly comprising: a plurality of flame ports (Figure 8, 908) arranged in an annular array and defining a flame ring of the gas burner assembly (Figure 8, ports 908 arranged in annular burner 204), each flame port of the plurality of flame ports collectively defined by and between an outer ring (Figure 9, outer annular surface of 204) and an inner ring (Figure 9, inner surface of 204, mating with 808), wherein the outer ring and the inner ring are concentrically aligned and concentrically mated (Figure 9, concentric alignment and mating of inner and outer rings of 204) to thereby define the plurality of flame ports which extend radially between the inner ring and the outer ring (Figure 9, straight, radial extension of flame ports 908).

    PNG
    media_image3.png
    375
    356
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    248
    737
    media_image4.png
    Greyscale

Regarding Claim 2, Shaffer teaches wherein each flame port of the plurality of flame ports extends from an inlet defined by the inner ring (Figure 9, inlet at inner ring of 204) to an outlet defined by the outer ring (Figure 9, outlet at outer ring of 204).
Claims 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paller (US 10451289 B2).
Regarding Claim 13, Paller teaches a cooktop appliance (Figure 1, 100), comprising: a top panel (Figure 1, 102); and a gas burner assembly positioned on the top panel (Figure 2, 120), the gas burner assembly defining an axial direction (see annotated Figure 2 on page 4), a radial direction perpendicular to the axial direction (see annotated Figure 4 on page 4), and a circumferential direction extending 

    PNG
    media_image5.png
    375
    502
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    363
    461
    media_image6.png
    Greyscale

Regarding Claim 14, Paller teaches wherein each flame port of the plurality of flame ports extends from an inlet defined by the inner ring (Figure 3, inlet of 144 at inner ring) to an outlet defined by the outer ring (Figure 3, outlet of 144 at outer ring). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Shaffer in view of Gertler.
Regarding Claim 3, Shaffer teaches the gas burner assembly, wherein each flame port of the plurality of flame ports comprises an inner portion defined by the inner ring (Figure 9, inlet at inner ring of 204) and an outer portion defined by the outer ring (Figure 9, outlet at outer ring of 204), but does not teach wherein a bottom channel of each flame port of the plurality of flame ports comprises a linear profile in an axial-radial plane across the outer portion of each flame port and a curvilinear profile in the axial-radial plane across the inner portion of each flame port.
However, Gertler teaches wherein a bottom channel (see labelled bottom channel in Figure 17 on page 6) of each flame port of the plurality of flame ports comprises a linear profile in an axial-radial plane across the outer portion of each flame port (annotated Figure 17, straight linear portion of 
Therefore, it would have been obvious to an ordinary person skilled in the art at the time of the invention to modify the bottom channel of the flame ports of Shaffer to include a linear outer portion and a curvilinear inner portion in view of the teachings of Gertler to improve control over gas flow out of the burner chamber, facilitating improved combustion in a desired direction.

    PNG
    media_image7.png
    185
    384
    media_image7.png
    Greyscale

Regarding Claim 4, Gertler teaches wherein the curvilinear profile of the inner portion of each flame port of the plurality of flame ports comprises a compound curvature (see curvature of bottom channel in annotated Figure 17 above).
Claim 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Shaffer in view of Miao (CN 101509672 A).
Regarding Claim 5, Shaffer does not teach wherein the outer ring comprises a first material and the inner ring comprises a second material different from the first material.
However, Miao teaches wherein the outer ring (Figure 1, upper burner ring outer portion 2) comprises a first material (translated description, “made of brass alloy”) and the inner ring (Figure 2, lower part inner portion 14) comprises a second material different from the first material (translated description, “these two parts can be made of different materials” and “the lower cooker piece may be made of low-cost light aluminum”).
Therefore, it would have been obvious to an ordinary person skilled in the art at the time of the invention to modify the burner assembly of Shaffer to include an inner and outer ring portions of different material compositions in view of the teachings of Miao to improve system modularity and permit the utilization of materials with high heat resistance only where most required by the combustion process.
Regarding Claim 6, Miao teaches an outer ring wherein the first material of manufacture comprises brass (translated description, “made of brass alloy”). 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shaffer and view of Fowler (US 8899972 B2) and Bettinzoli (US 9612018 B2).
Regarding Claim 7, Shaffer does not teach wherein the outer ring is a forged and machined part and the inner ring is a die cast part. 
However, Bettinzoli teaches wherein a burner ring (Figure 1, 3) is a forged and machined part (Column 5, lines 31-33).
 Therefore, it would have been obvious to an ordinary person skilled in the art at the time of the invention to modify the gas burner assembly of Shaffer such that the outer ring is forged and machined in view of the teachings of Bettinzoli, which improves assembly flexibility by permitting the use of materials that must be custom machined to be used to make the outer portion of the ring.
Shaffer in view of Bettinzoli does not teach wherein and the inner ring is a die cast part.
However, Fowler teaches wherein an inner ring (Figure 1, inner ring 20 of burner body 16) is a die cast part (Column 3, lines 35-36). 
Therefore, it would have been obvious to an ordinary person skilled in the art at the time of the invention to modify the burner assembly of Shaffer such that the inner ring portion is die cast in view of the teachings of Fowler to enable greater control over the shape and profile of the inner ring portion during manufacturing.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Shaffer in view of Fowler and Bettinzoli and in further view of Acosta Herrero et al (US 10415823 B2).
Regarding Claim 8, Shaffer in view of Bettinzoli and Fowler teaches wherein each flame port of the plurality of flame ports comprises an inner portion defined by the inner ring (Shaffer Figure 9, inlet at inner ring of 204) and an outer portion defined by the outer ring (Shaffer Figure 9, outlet at outer ring of 204), but does not teach wherein the outer ring is machined using a slit mill to form the outer portion of each flame port using only a linear slit tool path, whereby a bottom channel of each flame port of the plurality of flame ports comprises a linear profile in an axial-radial plane across the outer portion of each flame port.
However, Acosta Herrero et al teaches wherein the outer ring (Figure 3, 7) is machined using a slit mill to form the outer portion of each flame port using only a linear slit tool path (Column 2, lines 10-11), whereby a bottom channel of each flame port (Figure 3, 8) of the plurality of flame ports comprises a linear profile in an axial-radial plane (Figure 3, linear geometry of flame port 8) across the outer portion of each flame port. 
Therefore, it would have been obvious to an ordinary person skilled in the art at the time of the invention to modify the forging and machining process taught by Shaffer in view of Bettinzoli and Fowler to include the manufacturing method limitations taught by Acosta Herrero et al to simplify construction of the outer ring, thereby facilitating improved production speeds for the burner assembly components.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Shaffer in view of Bettinzoli and Fowler and in further view of Gertler.
Regarding Claim 9, Shaffer in view of Bettinzoli and Fowler teaches wherein each flame port of the plurality of flame ports comprises an inner portion defined by the inner ring (Shaffer Figure 9, inlet at inner ring of 204) and an outer portion defined by the outer ring (Shaffer Figure 9, outlet at outer ring of 204), wherein the inner ring is die cast (Fowler Column 3, lines 35-36), but does not teach die casting 
When considering the teachings of Gertler, however, which discloses a bottom channel of each flame port (see labelled bottom channel in annotated Gertler Figure 17 on page 9) of the plurality of flame ports comprising a curvilinear profile in an axial-radial plane across the inner portion of each flame port (see curved section of inner portion in annotated Gertler Figure 17 on page 9), it would be obvious to one of ordinary skill in the art at the time of the claimed invention to utilize the die casting taught by Fowler to include produce a flame port with a curvilinear channel in view of the teachings of Gertler in order to more easily facilitate production of an annular ring of flame ports with a curvilinear profile, such that the curvilinear profile of each port is identical.
Claim 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Shaffer in view of Harniet (US 20070218414 A1).
Regarding Claim 10, Shaffer does not teach wherein the plurality of flame ports are a plurality of boost flame ports spaced about the circumferential direction and in fluid communication with a boost burner chamber, and wherein the gas burner assembly further comprises a plurality of primary flame ports spaced about the circumferential direction and in fluid communication with a primary burner chamber, the primary flame ports being positioned below the boost flame ports along the axial direction. 
However, Harniet teaches wherein a plurality of flame ports are a plurality of boost flame ports (Figure 4, ports 25a forming flame ring 25) spaced about the circumferential direction and in fluid communication with a boost burner chamber (Figure 4, 10), and wherein the gas burner assembly further comprises a plurality of primary flame ports (Figure 4, 21 and 22) spaced about the circumferential direction and in fluid communication with a primary burner chamber (Figure 4, 35), the 
Therefore, it would have been obvious to an ordinary person skilled in the art at the time of the invention to modify the burner assembly of Shaffer to include a set of primary flame ports in view of the teachings of Harniet to improve the range and control of heat generation during combustion.
Regarding Claim 11, Shaffer in view of Harniet teaches the gas burner assembly further comprising a primary air inlet (Figure 4, 15) extending about the circumferential direction above a top panel of the cooktop appliance (Figure 4, 5), the primary air inlet being in fluid communication with an air entrainment chamber (Figure 4, 13) that is separated from the primary burner chamber by a divider wall (Figure 4, walls of 40 and 78), and wherein a primary fuel inlet sprays fuel through a hole defined in the divider wall16501567US01/HUSA-839 (Figure 4, inlets leading to 35) such that ambient air is entrained with the fuel and drawn into the primary burner chamber (Figure 4, gas injection through jets 11). 
Regarding Claim 12, Shaffer in view of Harniet teaches wherein the air entrainment chamber is positioned below the primary burner chamber (Figure 4, positioning of 13 below 25) and the primary fuel inlet discharges a mixture of fuel and air proximate a top of the primary burner chamber (Figure 4). 
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Paller in view of Gertler.
Regarding Claim 15, Paller wherein each flame port of the plurality of flame ports comprises an inner portion defined by the inner ring and an outer portion defined by the outer ring. 
Paller does not teach wherein a bottom channel of each flame port of the plurality of flame ports comprises a linear profile in an axial-radial plane across the outer portion of each flame port and a curvilinear profile in the axial-radial plane across the inner portion of each flame port. 
However, Gertler teaches wherein a bottom channel of each flame port of the plurality of flame ports comprises a linear profile in an axial-radial plane across the outer portion of each flame port and a curvilinear profile in the axial-radial plane across the inner portion of each flame port.
Therefore, it would have been obvious to an ordinary person skilled in the art at the time of the invention to modify the bottom channel of the flame ports of Paller to include a linear outer portion and a curvilinear inner portion in view of the teachings of Gertler to improve control over gas flow out of the burner chamber, facilitating improved combustion in a desired direction.
Regarding Claim 16, Paller in view of Gertler wherein the curvilinear profile of the inner portion of each flame port of the plurality of flame ports comprises a compound curvature (see curved section of inner portion in annotated Gertler Figure 17 on page 9). 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Paller in view of Miao.
Regarding Claim 17, Paller does not teach wherein the outer ring comprises a first material and the inner ring comprises a second material different from the first material. 
However, Miao teaches wherein the outer ring (Figure 1, upper burner ring outer portion 2) comprises a first material (translated description, “made of brass alloy”) and the inner ring (Figure 2, lower part inner portion 14) comprises a second material different from the first material (translated description, “these two parts can be made of different materials” and “the lower cooker piece may be made of low-cost light aluminum”).
Therefore, it would have been obvious to an ordinary person skilled in the art at the time of the invention to modify the outer and inner ring portions of Paller to be made from separate materials in view of the teachings of Miao to permit the utilization of materials with high heat resistance only where most required by the combustion process.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Paller in view of Fowler and Bettinzoli.
Regarding Claim 18, Paller does not teach wherein the outer ring is a forged and machined part and the inner ring is a die cast part. 
However, Bettinzoli teaches wherein a burner ring (Figure 1, 3) is a forged and machined part (Column 5, lines 31-33).
 Therefore, it would have been obvious to an ordinary person skilled in the art at the time of the invention to modify the outer ring of Paller such that the outer ring is forged and machined in view of the teachings of Bettinzoli, which improves assembly flexibility by permitting the use of materials that must be custom machined to be used to make the outer portion of the ring.
Paller in view of Bettinzoli does not teach wherein and the inner ring is a die cast part.
However, Fowler teaches wherein an inner ring (Figure 1, inner ring 20 of burner body 16) is a die cast part (Column 3, lines 35-36). 
Therefore, it would have been obvious to an ordinary person skilled in the art at the time of the invention to modify the inner ring of Paller such that the inner ring portion is die cast in view of the teachings of Fowler to enable greater control over the shape and profile of the inner ring portion during manufacturing.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Paller in view of Fowler and Bettinzoli and in further view of Acosta Herrero et al.
Regarding Claim 19
However, Acosta Herrero et al teaches wherein the outer ring (Figure 3, 7) is machined using a slit mill to form the outer portion of each flame port using only a linear slit tool path (Column 2, lines 10-11), whereby a bottom channel of each flame port (Figure 3, 8) of the plurality of flame ports comprises a linear profile in an axial-radial plane (Figure 3, linear geometry of flame port 8) across the outer portion of each flame port. 
Therefore, it would have been obvious to an ordinary person skilled in the art at the time of the invention to modify the forging and machining of the outer ring portion of Paller in view of Bettinzoli and Fowler to include the manufacturing method limitations taught by Acosta Herrero et al to simplify construction of the outer ring, thereby facilitating improved production speeds for the burner assembly components.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Paller in view of Fowler and Bettinzoli and in further view of Gertler.
Regarding Claim 20, Paller in view of Bettinzoli and Fowler teaches wherein each flame port of the plurality of flame ports comprises an inner portion defined by the inner ring (see annotated Paller Figure 4 on page 6) and an outer portion defined by the outer ring (see annotated Paller Figure 4 on page 6), wherein the inner ring is die cast (Fowler Column 3, lines 35-36), but does not teach die casting such that a bottom channel of each flame port of the plurality of flame ports comprises a curvilinear profile in an axial-radial plane across the inner portion of each flame port. 
When considering the teachings of Gertler, however, which discloses a bottom channel of each flame port of the plurality of flame ports comprising a curvilinear profile in an axial-radial plane (Gertler Figure 17, curved profile of labeled inner portion of annotated figure on page 8) across the inner portion of each flame port (see annotated Gertler Figure 17 on page 8), it would be obvious to one of ordinary skill in the art at the time of the claimed invention to utilize the die casting taught by Fowler to include produce a flame port with a curvilinear channel in view of the teachings of Gertler in order to more 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK P YOST whose telephone number is (571)272-7006.  The examiner can normally be reached on Mon-Fri 9:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571) 272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK P YOST/Examiner, Art Unit 3762

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762